Citation Nr: 1108899	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-32 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for generalized anxiety disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty in the military from June to October 1976 and from October 1982 to September 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board is remanding the claims to the RO for further development and consideration.


REMAND

There is conflicting evidence in the file regarding the severity of the Veteran's generalized anxiety disorder, so additional comment is needed to determine whether the existing rating is most appropriate.

One the one hand, a December 2008 VA examination report contains a medical opinion that the Veteran's psychiatric disorder has not resulted in total occupational and social impairment.  The examiner also assigned a Global Assessment of Functioning (GAF) score of 65.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  And a GAF score of 65 is indicative of just "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 (1994).  So, in sum, this VA examination report indicates the Veteran is functioning at a relatively normal level, thereby providing evidence against his claim for a higher disability rating.  

Other evidence in the file, however, indicates the Veteran's generalized anxiety disorder causes total occupational and social impairment, which, if true, warrants a 100 percent schedular rating irrespective of his additional claim for a TDIU.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400.  In an October 2010 report, A.R.D., M.D., indicated he had had the opportunity to review the Veteran's relevant past psychiatric history.  He also had extensive experience in treating the Veteran, which provides him with informed insight into the nature and severity of his psychiatric disability.  Another statement in the file from this same doctor indicates he initially saw the Veteran in consultation in September 1983, so the same month as his discharge from the military.  Dr. A.R.D. then indicates, in his opinion, based upon his clinical interviews and direct contact with the Veteran, "[h]is condition substantially and severely precludes his capacity to function effectively in occupational and social settings."  Dr. A.R.D. also assigned a GAF score of just 40, which, according to the DSM-IV, indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Dr A.R.D. earlier had indicated in the other statement already referenced that the Veteran's "condition is chronic and labor prognosis is poor, his cognoscitives capabilities are diminished and do not allowed (sic) him to engage in any remunerative labor."

Dr. A.R.D.'s earlier (undated) statement also references a low back disability, however, specifically, a herniated disk at L4-L5, which was and is not a 
service-connected condition.  And although Dr. A.R.D. indicated this additional low back disability had "worsened [the Veteran's] emotional behavior," apparently referring to his anxiety disorder, and that the Veteran had in May 1994 quit his job, secondary service connection only would be warranted if the 
service-connected disability (namely, the anxiety disorder) was causing or aggravating the low back disability, not vice versa.  See 38 C.F.R. § 3.310(a) and (b) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  So the Veteran's low back disability cannot be cited as grounds for increasing the rating for his anxiety disorder, on the basis of his unemployability, or as justification or reason for granting a TDIU since it is not a service-connected disability or secondary to a service-connected disability or part and parcel of or associated with any such disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.)

But, additionally, in a January 2011 report, psychologist L.C.R. also indicated "[t]he Veteran has been severely disable[d] due to this condition [anxiety disorder with chronic and depress[ed] condition] to prevent him from being able to keep any kind of work and cause him a social impairment."  So both L.C.R.'s and A.R.D.'s opinions are supportive of the claims.

In light of this conflicting evidence concerning the severity of the Veteran's 
service-connected generalized anxiety disorder, another VA examination is needed to reassess the severity of this condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Veteran's TDIU claim is inextricably intertwined with the increased-rating claim since any increase in his generalized anxiety disorder rating may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the TDIU claim also must be remanded to avoid piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity and manifestations of the Veterans' generalized anxiety disorder under the applicable rating criteria.  See 38 C.F.R. § 4.130, DC 9400 (2010).  Conduct all diagnostic testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical and other history - including the supporting statements from L.C.R. and A.R.D.  

Based on the review of this evidence and personal clinical evaluation, the examiner should indicate all specific symptoms that are attributable to the service-connected generalized anxiety disorder. 

Assign an Axis V GAF score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders and explain what the assigned score means.  This includes, if possible, sorting what measure of the GAF score is attributable to the generalized anxiety disorder versus other conditions (whether mental and/or physical), including especially the Veteran's low back disability, a herniated disk at L4-L5.

The examiner also should comment on the Veteran's current level of social and occupational impairment due to his generalized anxiety disorder, including especially the impact this condition has on his ability to work (obtain and maintain substantially gainful employment).  Any indications the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  And if the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Then readjudicate the claims in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


